Per curiam.
The issue here is res judicata. The appellant filed an equitable petition in the DeKalb Superior Court to set aside a default judgment (entered in the State Court of Fulton County) on the ground that it was obtained by fraud. Prior to the equitable suit, the appellant had filed an extraordinary motion for new trial in the State Court of Fulton County to set aside the default judgment. See Simpson v. Bradley, 189 Ga. 316 (5 SE2d 893) (1939); Lucas v. Lucas, 179 Ga. 821 (177 SE 684) (1934). The motion for new trial was overruled and the Court of Appeals affirmed. Lee v. Southeastern Plumbing Supply Co., 145 Ga. App. 465 (244 SE2d 33) (1978).
The trial court did riot err in dismissing the equitable petition. Lewis v. Lewis, 228 Ga. 703 (3) (187 SE2d 872) (1972).

Judgment affirmed.


All the Justices concur, except Hill, J., who concurs in the judgment only.